DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The claimed invention defined by each of independent claims is related to “world stage” as disclosed in the specification ([1058-1060]). The claimed invention does not has pitch correction and does not correspond to a title: “CONTINUOUS PITCH-CORRECTED VOCAL CAPTURE DEVICE COOPERATIVE WITH CONTENT SERVER FOR BACKING TRACK MIX”.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2, 9-12, and 19-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of U.S. Pat. 9,601,127; claim 15 of US Pat. 9,058,797, claim 10 of US Pat. 8,868,411 and claim 17 of US Pat. 8,682,653. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are broader than a dependent claim in the related patents commonly owned by the assignee (Smule, Inc). In other words, one or more claim in the related patents anticipate the instant claims. Anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).

Allowable Subject Matter
Claims 2, 9-12, and 19-21 would be allowable if overcome the double patenting rejection set forth in this office action.

Claims 3-8 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
The claimed invention is based on the disclosure in the specification ([1058-1060]). The 

Toivola (US PG 2008/0184870) discloses two users singing Karaoke together at different locations through a communication network (Fig. 4 and Fig. 9). Toivola does not disclose displaying an animation suggestive of the first vocal performance emanating from a particular location on a globe. 

Taub et al. (US PG Pub. 2008/0190271) discloses collaborative music creation by users at different locations and connected through a network (Fig. 1). Taub does not disclose metadata associated with the audio recording and also filed to disclose displaying an animation suggestive of the first vocal performance emanating from a particular location on a globe.

Cohen et al. (US PG Pub. 2011/0126103) discloses a Karaoke collage that friends at different remote locations to sing their segments separately. Cohen fails to disclose displaying an animation suggestive of the first vocal performance emanating from a particular location on a globe. 

Forstall et al. (US PG Pub. 2009/0003659) discloses displaying locations associated audio, video, image or text data (Abstract, Fig. 9). Although Forstall has a 

When considering all limitations recited in each of independent claims as a whole, the claimed invention is sufficient to distinguish with prior art of the record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner discovered several relevant prior art references that are related to one or more concepts disclosed by the instant application. These references are included in the attached PTO-892 form for completeness of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JIALONG HE/Primary Examiner, Art Unit 2659